Title: To John Adams from Stephen Sayre, 15 June 1778
From: Sayre, Stephen
To: Adams, John


     
      Sir
      Copenhagen 15th June 1778
     
     As my information is only from the public papers, I am left in uncertainty whether I am writing to Mr. John, or Mr. Samuel Adams. Some Letters have pass’d between the latter Gentleman and myself, on the subject of American Controversy. As I ask only for a short reply, on a matter of simple justice; I trust I shall not be disappointed, tho I am ignorant as to which of those great Characters I write.
     You cannot be a stranger to the circumstance of my having attended Mr. Lee to Berlin, at the public expence. I thought it somewhat hard, to be told at Berlin, which was done in clear and express terms, that I should be no longer consider’d in that service, or expect the least support from the Commissioners, whether I return’d to Paris with Mr. Lee, or not—at the same time I don’t say they acted unjustly.
     As a private Gentleman, having no expectation given me that the most humiliating attendance at Paris could give me any Employment, I chose to remain at Berlin, where I could live more at ease and at less expence. Having wrote to my friends in Congress from Paris, by all the Ships sent by the Commissioners from the month of April 1777, to September or October—I waited with impatience for Answers. Think then, how great must be my astonishment, to learn, that tho’ the Commissioners had many Letters sent to their care for me, they have neither sent them, or given me any reasons why they with’old them. Surely this is a ground of complaint, and a conduct that sets all conjecture at difiance.
     I am willing to suppose some strange accidents may have concur’d to disappoint me. I could wish, that urgent national business were an Apology for neglecting an individual, tho’ intitled to some decent attention, from the highest Characters. I have a right to some reply, as a private man—my whole public conduct makes it a matter of indispensable justice.
     Of you, Dear Sir, I request the high favour, to learn the Cause, and to state it to me with candour. If you suffer any arguments to dissuade you from a reply, which I may expect from your own feelings, you will thereby condemn me before I am heard.
     Let me add one word of congratulation on the glory acquired by the United States of America, and that I am with great esteem and respect your obedient & very humble Servant
     
      Stephen Sayre
     
    